Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Claims 1-19, and 21 are pending in this office action. Claims 1-3, 5, 7-9,  and 7-11, 13, 15-17,  and 19 have been amended. This action is responsive to Applicant’s amendment filed 02/14/2022. 

3.	Applicant's arguments with respect to newly amended features in claims 1-3 have been considered but are moot in view of the new ground(s) of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-19, and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,394,912.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The previous Office Action table shows the amended claim 1 in Instant Application that are rejected by corresponding claim(s) in US Patent  No. 10,394,912.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-19, and 21 are merely an obvious variation of claims 1-20 of US Patent No. 10,394,912. Therefore, these two sets of claims are not patentably distinct.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
5.	Claims 1-3, 11, 19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jehuda (US Patent Publication No. 2012/0284259 A1, hereinafter “Jehuda”) in view of Endres et al. (US Patent Application No. 2006/0282372 A1, hereinafter “Endres”) and Herz et al. (US Patent Application No. 2009/0254971 A1, hereinafter “Herz”).
As to Claim 1, Jehuda teaches the claimed limitations:

“A data mining method, comprising:” as a method for data access, including defining an ontology pertaining to a given sphere of knowledge. A computer receives a search query generated using the ontology and provides to a user of the computer at least one document in response to the query (paragraph 0005).
 	“defining a set of filter constraints as a filter function for clustering private records of data of a private domain into a group including a first user and a second user and corresponding private data” as sphere is a knowledge domain, and particularly a domain that is sufficiently small so that semantic technologies can be highly effective in the process of acquiring knowledge assets within the sphere. Each sphere has a well-defined community of members with access rights to these assets, as well as an evolving set of member-qualified private and public resources available to each sphere. Each member has an identity or nickname as well as a degree of expertise within that sphere, which impacts the qualification process. Each sphere may also have different asset usage and sharing policies, e.g., private sources might be available only to members with a premium subscription and members may or may not share private sources and their specific queries (paragraph 0031). Spherical search: search using spheres to extend the search to the sphere-discovered deep Web, constrain the results to well-defined degrees of qualification and automatically expand keywords to synonyms and instances of the specified keyword. Mashups: The results of query with constraints. Mashups can also be categorized to belong to specific member categories (paragraphs 0032-0033, 0055). Combine expert knowhow in data mining and aggregation with collective frameworks for mass-cultivation of shared information by communities of ordinary users, by means of a comprehensive and coherent framework. The result is a personalized needs-centric Web experience that synergizes user activities via independent spheres of shared knowledge. Nearly all of the knowledge cultivation activities within each sphere are carried out by groups of typical users and power users. Method for data access in which an ontology is defined pertaining to a given sphere of knowledge. The ontology may be initially defined, for example, by an expert or group of experts in the relevant field, but it is then automatically refined and augmented by a computer based on inputs by ordinary users, who need not even be aware that they are taking part in the process. When the computer receives a search query generated using the ontology and provides a document in response to the query, the user is offered the option of tagging data elements in the document (paragraphs 0030, 0041-0042, 0046).
  “obtaining a subset of public records of data in a public domain corresponding to the first user and the second user by applying the filter function to the public records of data” as embodiments combine expert knowhow in data mining and aggregation with collective frameworks for mass-cultivation of shared information by communities of ordinary users (e.g., first users), by means of a comprehensive and coherent framework. The result (obtained from query) is a personalized needs-centric Web experience that synergizes user activities via independent spheres of shared knowledge (paragraph 0041). The semantic query may be created by the user using a dashboard. The user selects a mashup template from a set of mashup templates associated with the user and sphere. A set of persistent mashups is termed a dashboard and is loaded from user data store. The user instantiates the mashup template by providing search parameters and constraints using user interface or user-specific values stored in user data store from a previous use of the mashup (paragraphs 0064, 0071-0072, 0076-0079, 0114; see also figure 5). Unregistered services (e.g., first users) are services that can be used to provide sources of data without user identification. Registered services are services that can be used to provide sources of data to an identified and authenticated user (e.g., second users). Examples of such services include subscription-based services providing news or data. The user may select all of the services or any subset for use in satisfying a semantic query. Use of a service may entail a subscription fee and/or authentication to the service. Resources are types of user resources, such as Web pages, that can be automatically engaged by registered and other sphere services via ontology as authorized by an applicable sharing policy. The user may select any subset of such resources and indicate the location of these resources locally or on the network (paragraphs 0103, 0105-01008).
  	Jehuda does not explicitly teach the claimed limitation “on a distributed set of computing machines, acting together to apply the set of filter constraints on the public records of data stored on a cluster of machines and storage”.
Endres teaches the processor will use the checksum retrieved from the decrypted private section to verify the integrity of the secured record. Once the record is verified, the processor will apply filters based on the constraints that are defined by the secured record, such as confirming the merchant submitting the transaction, and the amount and frequency of the transaction. Once the record has passed verification and constraint filters, the processor will retrieve from the private section the credit card information needed to continue processing of the transaction (paragraph 0016). The public section of the secured record can identify fields that have been moved to the private section due to their perceived sensitivity, or because they are not required to be public by the customer or the merchant. An example of this type of moved field might be the per transaction purchase limit. Since this limit can be applied by the transaction processor's constraint filtering, it is not required to be checked by the merchant, and may be considered sensitive information by the customer (paragraphs 0121-0122). The public section often contains constraint definitions used to restrict use of the secured record. Other fields in the public section may include a description of the key and method used to encrypt the private section of the record (paragraph 0123). Constraint definitions field can be used to set restrictions on the permissible frequency of charge events, the total duration interval in which these charge events may occur, a group of purchase types to limit the kind of goods which can be bought, and even price limits for particular purchase types. Knowing that these constraints are in force will serve to make a customer more confident in the use of their credit card over the Internet with merchants who can offer this advanced level of assurance with regard to the handling of the customer's sensitive credit card information (paragraph 0127).
Jehuda does not explicitly teach the claimed limitation “performing data mining within the subset of the public records of data to match the first user of the private domain to a record in the public records in the public domain”.
 	Herz teaches various types of queries can be executed on the server, ranging from traditional SQL style queries to collaborative-filtering style queries. The inventions of SDI is not predicated on the type of queries supported, describing instead a general system to execute those queries within a secure data-controlled environment, define the interface between that algorithm and the data in the database, which is protected with price rules. A query can perform collaborative filtering or other data mining techniques before returning aggregate information (paragraphs 0028-0029). Static Data mining applications, agents can submit queries to the data warehouse query-execution module and perform data mining and collaborative filtering on aggregated and anonymous information provided by data submitted to the warehouse by agents. Interactive data mining applications, agents can request actions from the SDI system if certain conditions are found, for example SDI can send information to other agents about services or products, if good matches are found. Another example is a request that a certain number of agents with particular properties be contacted and asked to take a particular action, we give an example within a transportation domain (paragraphs 0562-0566).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Endres and Herz before him/her, to modify Jehuda apply the set of filter constraints on the public records because that would provide a web service for secured record creation and distribution and receive back a secured record for storage and future use as taught by Endres (paragraph 0020). Or performing data mining to match a user of the private domain to public records because that would provide personalized information, profiling, automated matchmaking and information exchange, providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004).
 
As to claim 2 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Jehuda teaches a system is built around at least one computer with a suitable memory which may comprise a combination of volatile memory and non-volatile storage media, and may hold an entity database (paragraph 0046). Therefore this claim is rejected for at least the same reasons as claim 1.

As to claim 3 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Jehuda teaches a system is built around at least one computer with a suitable memory which may comprise a combination of volatile memory and non-volatile storage media, and may hold an entity database (paragraph 0046). Therefore this claim is rejected for at least the same reasons as claim 1.

As to Claim 11, Jehuda does not explicitly teach the claimed limitation “facilitating a transfer of data between the private domain and the public domain without exchanging the data of the private domain with the public domain”.
Herz teaches (paragraphs 0043, 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Endres and Herz before him/her, to modify Jehuda p transfer of data between the private domain and the public domain without exchanging the data of the private domain with the public domain because that would provide personalized information, profiling, automated matchmaking and information exchange, providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004).
As to claim 19 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 11. In addition, Jehuda teaches a system is built around at least one computer with a suitable memory which may comprise a combination of volatile memory and non-volatile storage media, and may hold an entity database (paragraph 0046). Therefore this claim is rejected for at least the same reasons as claim 11.

As to Claim 21, Jehuda does not explicitly teach the claimed limitation “creating a data file including the matched first user of the private domain to the public records of the first user of the private domain; and leveraging the data file”.
Herz teaches (abstract, paragraphs 0025, 0689, 0695, 0719, 1333).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Endres and Herz before him/her, to modify Jehuda matched first user of the private domain to the public records of the first user of the private domain; and leveraging the data file because that would provide personalized information, profiling, automated matchmaking and information exchange, providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004).

6.	Claims 4-10, and 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jehuda (US Patent Publication No. 2012/0284259 A1) as applied to claims 1-3 above, and further in view of Endres et al. (US Patent Application No. 2006/0282372 A1), Herz et al. (US Patent Application No. 2009/0254971 A1) and Redlich et al. (US Patent Application No. 2008/0168135 A1, hereinafter “Redlich”).
As to Claim 4, Jehuda does not explicitly teach the claimed limitation “wherein the defining defines the filter function as a ratio of the public records of data to the private records of data being less than 1.05”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Endres, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004). Or provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

As to Claim 5, Jehuda does not explicitly teach the claimed limitation “wherein the defining defines the filter function as a ratio of the public records of data to the private records of data being based on a network limitation between the private domain and the public domain, and wherein the public domain has exponentially greater amount of data than the private domain”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Endres, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004). Or provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

As to Claim 6, Jehuda does not explicitly teach the claimed limitation “wherein the defining defines the filter function by having obtaining a number of the public records less a predetermined threshold size of obtained data divided by a data size of each of the public records”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Endres, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004). Or provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

As to Claim 7, Jehuda does not explicitly teach the claimed limitation “wherein the defining further negotiates the filter function with the public domain as a size of the public records being less than a threshold value”.
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Endres, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004). Or provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

As to Claim 8, Jehuda does not explicitly teach the claimed limitation “wherein the set of data from the public domain includes a greater number of records than a number of private records of data clustered in the private domain in the group”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Endres, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004). Or provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

As to Claim 9, Jehuda does not explicitly teach the claimed limitation “wherein an identity of the users corresponding to the private records of data of the private domain is unobtainable by the public domain”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Endres, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004). Or provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

As to Claim 10, Jehuda does not explicitly teach the claimed limitation “wherein the defining further negotiates the filter function using an obfuscation function including the set of filter constraints being greater than a first set of filter constraints that overlaps with all of private records of data”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Endres, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide multi-dimensional analysis from multiple angels or viewpoints including creating multiple concepts and provides each relevant concept specific resources as taught by Herz (paragraph 0007). Or provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

As to claims 13-18 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 5-10. In addition, Jehuda teaches a system is built around at least one computer with a suitable memory which may comprise a combination of volatile memory and non-volatile storage media, and may hold an entity database (paragraph 0046). Therefore these claims are rejected for at least the same reasons as claims 5-10.

7.	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jehuda (US Patent Publication No. 2012/0284259 A1) as applied to claims 1-3 above, and further in view of Endres et al. (US Patent Application No. 2006/0282372 A1),  Herz et al. (US Patent Application No. 2009/0254971 A1) and Reybok et al. (US Patent Application No. 2015/0207813 A1, hereinafter “Reybok”).
As to Claim 12, Jehuda does not explicitly teach the claimed limitation “wherein the group including a plurality of users and private data is selected based on a single user of which privacy is to be protected”.  
Reybok teaches (paragraphs 0039-0040, 0042, 0044-0045, 0047-0048, 0054, 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Endres, Herz and Reybok before him/her, to modify Jehuda group including selected based on a single user of which privacy is to be protected because that would provide multi-dimensional analysis from multiple angels or viewpoints including creating multiple concepts and provides each relevant concept specific resources as taught by Herz (paragraph 0007). Or allowed exchange of network security information in cloud networking the feature can be prioritized based on severity, without requiring network security administrators as taught by Reybok (paragraph 0005). 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/17/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156